Citation Nr: 0214536	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  93-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bladder disorder, to 
include as secondary to service-connected complete paralysis 
of the right nerve roots at S1 and S2, and/or residuals of an 
injury to the right thigh, Muscle Group XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from March 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

This appeal was remanded by the Board in a decision issued in 
June 1998, for additional development.  The requested 
development was completed, and the case has returned for 
appellate disposition.  The Board notes that the issue before 
the Board in June 1998 included both a bowel and bladder 
disorder.  The RO awarded service connection for a bowel 
disorder in a July 2002 rating decision, and the only 
remaining issue for disposition is the bladder disorder.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for equitable disposition of this appeal was obtained.

2.  The medical evidence does not show that any current 
bladder disorder is proximately due to a service-connected 
disability, or to an incident of the veteran's active 
service.  


CONCLUSION OF LAW

A bladder disorder was not incurred in or aggravated during 
active service, and is not proximately due to service-
connected complete paralysis of the right nerve roots at S1 
and S2, and/or residuals of an injury to the right thigh, 
Muscle Group XX.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to service connection for a bladder disorder, to include as 
secondary to a service-connected complete paralysis of the 
right nerve roots at S1 and S2, and/or residuals of an injury 
to the right thigh, Muscle Group XX.  Essentially, the 
veteran maintains that he sustained injuries during service 
in 1944, which contributed to his bladder difficulties.  

This appeal was previously before the Board and remanded in 
November 1994, March 1996, and June 1998, for additional 
development.  The Board has reviewed the file and is 
satisfied that the development requested in those remands was 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  As noted in 
the Introduction to this decision, this issue was originally 
characterized as entitlement service connection for bladder 
and bowel incontinence, to include as secondary to service-
connected disabilities.  In a July 2002 rating decision, the 
RO awarded service connection for a bowel disorder.  As such, 
the only remaining issue is service connection for a bladder 
disorder.  That issue is the subject of this decision.   

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear provisions 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA also has a duty 
under the VCAA to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits.  38 U.S.C.A. 
§ 5103A.  A review of the claims file reveals that in August 
2001, the RO sent the veteran a letter explaining the impact 
of the VCAA on his case.  The RO informed the veteran that 
that they would try to help him obtain medical records, 
employment records, or records from other Federal agencies.  
The RO requested that the veteran provide VA with enough 
information about any relevant medical records so that they 
could request them from the person or agency who has them.  
The RO explained the type of evidence needed to establish 
service connection, and requested that the veteran complete 
and return an enclosed authorization form to release medical 
records.  The RO explained to the veteran where to send any 
evidence, and what to do if he had any questions. 

In addition to the foregoing, the record contains the 
veteran's service medical records, numerous VA treatment 
records, and private medical records.  The veteran was 
afforded VA examinations in connection with the claim on 
appeal, and copies of those examination reports are in the 
file.  The Board is unaware of any additional relevant 
evidence that should be obtained prior to proceeding with 
appellate review.  Moreover, the veteran was offered an 
opportunity to appear at a hearing, either at the RO or 
before a member of the Board, but he did not wish to do so.  
The veteran was provided notice of the laws and regulations 
pertinent to his claim in various rating decisions, a 
statement of the case (SOC), and supplemental statements of 
the case (SSOC).  A January 1997 SSOC contains a 
comprehensive list of pertinent laws and regulations.  In 
short, the Board finds that the duties to notify and assist 
the veteran under the VCAA were satisfied, and the case is 
ready for appellate disposition.  

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative issue 
in a service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

As noted earlier, the veteran is claiming service connection 
for a bladder disorder, to include as secondary to a service-
connected disability.  A review of the record reveals that 
the veteran served on active duty from February 1943 to June 
1945.  During service in August 1944, the veteran was wounded 
in action when he was struck by fragments from an enemy hand 
grenade.  The wounds were sustained in the sacral region of 
the back.  Following surgery, the veteran noticed marked 
weakness in his right leg.  He also had bladder and bowel 
difficulties for three weeks, after which there was rapid 
improvement until the action was almost normal.  A November 
1944 service medical record indicates that the veteran had no 
frequency, burning, nocturia, pyuria, or hematuria.  It was 
noted that the veteran had retained normal bladder tone 
almost entirely.  

Following service separation, in a June 1945 rating decision, 
the veteran was awarded service connection for "paralysis of 
nerve roots S-1 and S-2, right, complete, secondary to wound, 
grenade fragment, penetrating, manifested by atrophy, 
weakness, hypesthesia, right thigh and leg."  In an August 
1947 rating decision, the veteran was granted service 
connection for a muscle injury to muscle group XX, right 
thigh.  

In January 1992, the veteran submitted a private medical 
statement from William R. Savage, M.D., dated that same 
month.  It was noted that the veteran was experiencing an 
increase in mild problems with his bladder and bowel 
incontinence.  In August 1992, the veteran underwent a VA 
examination for peripheral nerves.  He complained of 
increasing bowel and bladder difficulties.  The diagnosis 
noted definite evidence of neurologic dysfunction as a result 
of hand grenade injury in 1944, with resultant bowel and 
bladder dysfunction.  The examiner stated that there was a 
definite correlation between his current symptoms and the in-
service injury.  

In a January 1995 VA examination of the bladder, it was noted 
that the veteran had a transurethral resection of the 
prostate in October 1994, for obstructive urinary complaints.  
He denied dysuria, but he admitted to "very mild 
incontinence" since his surgery.  The diagnosis was status-
post "TURP," October 1994, now with decreased urinary 
stream caliber, rule out bladder neck contracture.  In a 
January 1995 VA general medical examination, the veteran 
denied urinary symptoms with exception of periods of dysuria.  
The examiner commented that it was "difficult to explain the 
constipation, impotency and urinary symptoms on the basis of 
his injury although they may indirectly be directed due to 
the fact that he has become less mobile and inactive because 
of increasing difficulties with his back and leg resulting in 
some constipation."

In an April 1996 VA examination for peripheral nerves, the 
veteran complained of some bladder problems with increased 
frequency, but no incontinence.  In a September 1998 VA 
genitourinary examination it was noted that the veteran 
underwent transurethral resection of the prostate five years 
ago with relief of his urinary symptoms, but with subsequent 
return of the symptoms two years ago.  The diagnosis was 
intermittent leakage of urine with obstructive uropathy, and 
elevated creatinine of unknown etiology.  

A February 1999 record from the QTC Medical Group indicates 
that the veteran was not found to have any evidence of 
neurogenic bladder function, but he had an elevated post void 
residual due to bladder neck contracture.  It was recommended 
that the veteran have the contracture incised.  A March 1999 
record reflects that the transurethral incision was performed 
on an outpatient basis.

In November 2000, a VA physician reviewed the veteran's 
medical chart to evaluate for neurogenic bladder, in light of 
the veteran's injuries sustained in service.  It was noted 
that the veteran's complaint with regard to his bladder 
concerned urinary hesitancy and occasional leakage, as well 
as post-void dribbling.  The physician indicated that a 
review of the February 1999 medical records revealed that the 
veteran had no evidence of a neurogenic bladder dysfunction.  
Moreover, he commented that the post void residual urine was 
due to a bladder non-contracture, which was a result of the 
transurethral of the prostate that he underwent in 1996.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against a 
claim for service connection for a bladder disorder, either 
as directly due to service, or as secondary to a service-
connected disability.  In that regard, there is no current 
medical opinion of record that links any present bladder 
disorder with an incident of the veteran's service, or to a 
service-connected disability.  Initially, the Board notes 
that while the veteran experienced bladder difficulties for 
approximately three weeks following his injury in 1944, his 
service medical records reveal that his bladder function had 
essentially returned to normal upon service separation.  
Following service separation, there is no indication in the 
record that the veteran had any complaints pertaining to his 
bladder until 1992, around the time that he initiated this 
claim.  The medical evidence of record, as summarized in 
pertinent part above, contains an August 1992 VA opinion as 
to a correlation between the veteran's bowel and bladder 
symptoms and his in-service injury.  However, that statement 
is general, and includes two disorders, one of which (the 
bowel disorder) has recently been service-connected, based on 
recent medical evidence.  The Board finds that the more 
recent medical evidence does not support a link between any 
current bladder disorder and his active service. 

In a January 1995 VA examination, the examiner stated that it 
was difficult to explain the veteran's constipation, 
impotency and urinary symptoms on the basis of his in-service 
injury, although they may be related in the sense that the 
veteran was less mobile and inactive because of his injuries, 
resulting in some constipation.  The examiner did not 
specifically note that the immobility resulted in any bladder 
disorder.  The February 1999 medical record revealed no 
evidence of neurogenic bladder function, although the veteran 
had a bladder neck contracture.  The November 2000 VA medical 
opinion concluded that the veteran's post void residual urine 
was due to a bladder non-contracture, which was a result of 
the transurethral of the prostate that he underwent in 1996.  
In short, it appears that the only recently diagnosed bladder 
disorder was a post void residual, which was linked to a 
bladder contracture from prostate surgery in 1996.  There is 
no definitive medical opinion directly linking any current 
bladder disorder to an incident of the veteran's active 
service, or to a service-connected disability.  Rather, the 
current medical evidence appears to link the veteran's 
symptoms to the post-service prostate surgery.  

The Board acknowledges the veteran's statements and 
contentions that his current bladder disorder is related to 
his active service, including his service-connected 
disabilities.  However, the veteran is a layperson without 
any medical expertise or training, and as such he is not 
competent to offer evidence as to medical etiology.  See 
Espiritu, 2 Vet. App. at 494-95 (laypersons may be competent 
to provide an "eye-witness account of a veteran's visible 
symptoms," but they are not capable of offering evidence 
that requires medical knowledge).  Rather, medical evidence 
on that point is needed.  In the present case, such evidence 
would include a medical opinion that the veteran has a 
current bladder disorder that is causally related to an 
incident of his active service, or to a service-connected 
disability.  

In conclusion, for the reasons outlined above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for a bladder disorder, either 
on a direct basis or as secondary to a service-connected 
disability.  The Board has considered the "benefit of the 
doubt" rule, but because the evidence is not in relative 
equipoise, that doctrine is not applicable in this case.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) 
(38 U.S.C.A. § 5107(b) only requires that the Board consider 
all the evidence and material of record; the benefit-of-the-
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  


ORDER

Service connection for a bladder disorder is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

